Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 04/20/2022. The amendments have been entered and, accordingly, claims 1-10 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with James Morris on 06/10/2022.
The application has been amended as follows: 
Claims 11-16 are cancelled

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a thermal management system, comprising: a battery heat exchanger, a first pump, a second pump, a first heat exchanger, a heater, a radiator, and a first valve device; wherein the first heat exchanger comprises a first flow channel and a second flow channel, the first flow channel and the second flow channel are fluidically isolated mutually, and heat is exchangeable between a fluid in the first flow channel and a fluid in the second flow channel; wherein the thermal management system comprises a refrigerant system and a cooling liquid system, the refrigerant system comprises the first flow channel of the first heat exchanger, and the cooling liquid system comprises the second flow channel of the first heat exchanger, the battery heat exchanger, the first pump, the second pump, the heater, the first valve device and the radiator; wherein the cooling liquid system comprises a battery loop and a heating/cooling loop; wherein the second flow channel of the first heat exchanger, the battery heat exchanger and the first pump form a part of the battery loop; wherein the heater, the radiator and the second pump form a part of the heating/cooling loop; wherein the first valve device is configured to conduct or block a passway between the battery loop and the heating/cooling loop; wherein the refrigerant system comprises a compressor, a fourth valve device, a third heat exchanger, a fourth heat exchanger, a fifth heat exchanger and an air conditioning box, the third heat exchanger, the fifth heat exchanger and the radiator are located inside the air conditioning box, and the fourth heat exchanger is located outside the air conditioning box; wherein the thermal management system comprises a first heating mode and a third heating mode; in the first heating mode, the compressor is not switched on, the second pump is switched on, and the heater is switched on; the cooling liquid in the heating/cooling loop flows into the radiator after being heated by the heater, and dissipates heat to external air out of the radiator; in the third heating mode, the compressor, the third heat exchanger, the fourth valve device, and the fourth heat exchanger are communicated to form a refrigerant loop, the refrigerant is compressed with a high temperature and a high pressure status by the compressor, then the refrigerant flows into the third exchanger to dissipate heat to the external air out of the third exchanger, after that the refrigerant flows into fourth valve device to be throttled, then the refrigerant flows into fourth heat exchanger to exchange heat with ambient air so as to absorb the heat from the ambient air, and after that the refrigerant flows back to the compressor.”
The closest prior art of record (US 2016/0107505 to Johnston) discloses a thermal management system comprising a battery heat exchanger, a first pump, a second pump, a first heat exchanger, a heater, a radiator, and a first valve device as claimed, but does not disclose a third heat exchanger, a fifth heat exchanger and a radiator being located inside an air conditioning box, and a fourth heat exchanger being located outside the air conditioning box. Further, the arrangement of components in Johnston’s thermal system would not allow to have a third heating mode cycle as claimed. Although it is known to provide heat thermal system components inside and outside boxes in vehicles, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a third heat exchanger, a fifth heat exchanger and a radiator being located inside an air conditioning box, and a fourth heat exchanger being located outside the air conditioning box into the Johnston system. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763